DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive.
The method of using the apparatus does not expressly or impliedly require any particular structure in addition to that of Dobbyn as evidenced in view of EPA and Filtrete. The courts have held that the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself, see MPEP 2114.
Applicant’s arguments are not persuasive, and the rejection is maintained, and updated due to the amendments where required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 3, 6, 16, and 19-21  is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dobbyn (US 2011/0036145) as evidenced by EPA “Development of Performance Data” NPL and Filtrete “Product description from Lowe’s” NPL.
With regards to Claims 1- 3, 6, 16, and 19-21 Dobbyn teaches:
A removable air purifier filter, part 106, and a machine readable identifier, in particular a radio frequency identification (RFID) tag located on or in the construction of the chemical filter, capable of storing and providing information concerning the filter unit type and performance information specific to a target pollutant to be filtered by the air purifier unit from a plurality of different pollutants that can be filtered by that filter unit type. A reader circuit configured to read the type information and the performance information from the RFID tag. An operating system or controller configured to indicate to a user when to change the air purifier filter based on the information provided by the RFID tag when the air purifier filter is used for filtering the target pollutant. The information can be used by the ductless fume hood, part 100, of Dobbyn to indicate to a user when to change the air purifier filter unit based on said filter unit type and the performance information for use when said air purifier filter unit is to be used for filtering said target pollutant. (See Dobbyn Paragraphs 79-83)
The information about the filter type is stored on the RFID tag over a period of time, in particular the lifetime of the filter. 
The controller will check the chemical database automatically to ensure that the chemicals selected in the current application may be used with the filter now to be installed. Chemicals being plural indicating that the filter is checked to be compatible with a plurality of chemicals selected by a user. (See Dobbyn Paragraph 83 lines 2-3)
With regards to "chemical filter lifetime" Dobbyn discuses filter lifetime in paragraphs 78 and 81 indicating "The operating system is preferably pre-programmed with an alarm set point for specific applications" (Para. 81 lines 1-2) and "The estimated remaining life of the filter (ESTF) is then displayed in days of use remaining on the control panel 120 ...At 100% TLV an alarm is generated that either switches the system to bypass mode or begins a normal shutdown sequence. Monitoring the exhaust gases is useful because the chemical filter(s) can start to desorb gases when close to maximum capacity" (Para. 78) which indicates that the controller is configured to calculate and monitor the filter lifetime based on ongoing measurements and initial information about the filter, which as shown in paragraphs 82 and 83 is provided by the RFID tag attached thereto.
Dobbyn Paragraph 67 and 68 also indicates that the specific filter construction, depth of filter or materials, has an effect on the time of life of the filter and that filter efficiency dropping below a specific value or different filtering material needed for a specific chemical are factors for indicating when the filters should be removed and replaced with a new or different filter. This is information about a filter that would be part of the "all information relating to the chemical filters" that is sent to the operating system per Paragraph 82 of Dobbyn which is then used to indicate when or if a filter needs to be replaced.
Wherein the controller is configured to determine an end of life prediction for the air purifier based on the performance information and cumulative air flow through the air purifier filter. (See Dobbyn Paragraphs 78 and 81)
At least one sensor configured to measure at least one environmental condition, or presence of a pollutant. The at least one sensor is capable of measuring environmental conditions or pollutant values over time. (See Dobbyn Paragraph 78 and 79 and Fig. 4A)
The machine readable identifier stores performance information, whether the filter can be used for a specific pollutant, and the controller is configured to indicate to a user when to change the air purifier filter based on the performance specific to the subset. (See Dobbyn Paragraph 79 and 83)
The machine readable identifier, RFID tag, stores environmental information indicating applicability of the air purifier filter to different environmental conditions, what pollutant is present, and the controller is capable of indicating to the user the applicability of the air purifier filter to measured environmental conditions based on the stored environmental information. (See Dobbyn Paragraph 78, 79, 83)
Dobbyn inherently teaches the claimed air purifier system as Dobbyn teaches all of the required structure of the system, and further teaches that the controller uses information contained on a machine readable identifier to consult a database and determine end of life and other information as well as the controller storing information related to the end of life of the filter based on ongoing measurement tied to the identity of the installed filter. 
Further it is obvious that the system of Dobbyn has the same structure as claimed in view of the evidence of the EPA and Filtrete as follows:
Dobbyn teaches:
The machine readable identifier, RFID tag, stores environmental information indicating applicability of the air purifier filter to different environmental conditions, what pollutant is present, and the controller is capable of indicating to the user the applicability of the air purifier filter to measured environmental conditions based on the stored environmental information. (See Dobbyn Paragraph 78, 79, 83)
Filtrete teaches:
The information readily available to the controller based simply on a UPC code or other simple identifying information includes information about multiple aspects of the indicated filter including “length, thickness, air filter longevity (months), MERV rating, material” etc. 
EPA teaches:
Removal efficiency over time for a variety of “off the shelf” filters based on MERV ratings and provides curves which indicate a performance profile over time showing that as the filters age they have a lower efficiency of particle collection. The MERV unaged efficiency ratings on pages 69-76 indicate that while different filters have specific different particle capture, it would be expected that the MERV rating would give at least an indication of which curvature to use for performance over time as the performance differences between MERV ratings are more significant than the differences between the manufacturers. (See EPA pg. 50-55, 64 and 65, pg. 78-79 part 6.4 “Results from Aging Evaluations of “Off-the-Shelf ” Filters”)
It would be obvious to one of ordinary skill in the art at the time of filing to utilize known information about the filter including identifying information, the Filtrete information, to provide a MERV number which when cross-referenced with the EPA’s data about filter performance with regards to a specific size of particle or “target pollutant” over time would provide the “performance profile indicating performance of the air purifier filter over time”. Or to simply use the recommended “air filter longevity” of the Filtrete information to determine an expected replacement time for the filter. Or to 
The method of using the apparatus does not expressly or impliedly require any particular structure in addition to that of Dobbyn in view of EPA and Filtrete. The courts have held that the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself, see MPEP 2114. Therefore, the limitation “wherein the indication of the performance is used in estimating a lifetime of the air purifier filter for the target pollutant” does not have patentable weight. 
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbyn (US 2011/0036145) as applied above in the rejection of Claims 1 and 16 in view of Horey et al. (US 2012/0151889).
With regards to Claims 4 and 18:
Dobbyn teaches a machine readable tag on a filter.
Dobbyn teaches the controller is capable of controlling the fan or motor blower speed. (See Dobbyn Paragraph 80)
Dobbyn does not specifically teach that the RFID tag contains data related to fan speeds.
Horey teaches:
A filter, part 12, with an RFID tag, part 112, which is configured to provide information which can be used to provide suitable fan speeds for a plurality of different situations. (see Horey Paragraph 66 and 75)
It would have been obvious to one of ordinary skill in the art to configure the RFID tag of Dobbyn to include additional information related to suitable fan speeds as taught by Horey paragraph 75 in order to give the end user a more accurate time frame in which to change the filter thus providing a better user experience and that the controller of Dobbyn would be fully capable of using that information to adjust a fan speed based on the stored mode identification information.
Claims 5, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbyn (US 2011/0036145) as applied above in the rejection of Claims 1 and 16 in view of Milvert et al. (US 2013/0220900).
With regards to Claims 5, 17, and 22:
Dobbyn teaches a machine readable tag on a filter.
Dobbyn does not specifically teach that the RFID tag can be updated with new information in response to usage of the filter unit.
Milvert teaches:
A filter, part 12, with a wireless tag device, part 14, in particular an RFID tag which can store data that identifies the filter and that data can be re-written after use to add additional information such as filter “status” or information identifying what equipment the filter was installed on. (See Milvert Paragraph 13)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the RFID tag of Dobbyn to include additional information such as the filter status or installation location, thus updating the performance information in response to usage of the air purifier filter independent of the air purifier system, as taught by Milvert paragraph 13 such that that information could be used at a later date to trace problems with the system the filter was installed on.
The method of using the apparatus does not expressly or impliedly require any particular structure in addition to that of Dobbyn in view of EPA and Filtrete and further in view of Milvert. The .
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbyn (US 2011/0036145) as applied above in the rejection of Claims 1 and 16 in view of Shimpi et al. (US 2016/0273471).
With regards to Claim 24:
Dobbyn does not teach that the information is encrypted. 
Shimpi teaches:
Recognition techniques for recognizing genuine filter elements using digital encryption of information stored on the filter element. (See Shimpi Paragraph 16 and 49)
It would have been obvious to one of ordinary skill in the art at the time of filing to encrypt the information stored on the RFID tag of Dobbyn to ensure that a genuine filter element is installed as taught by Shimpi paragraph 16. 
The method of using the apparatus does not expressly or impliedly require any particular structure in addition to that of Dobbyn in view of EPA and Filtrete and further in view of Shimpi. The courts have held that the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself, see MPEP 2114.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776